UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02527 DWS Money Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:07/31 Date of reporting period:7/1/12-6/30/13 ***** FORM N-Px REPORT ***** ICA File Number: 811-02527 Reporting Period: 07/01/2012 - 06/30/2013 DWS Money Funds BDWS Money Market Prime Series There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Money Funds By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/19/13
